Citation Nr: 0721710	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-08 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for left ulnar neuropathy, 
residuals of shell fragment wound, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
February 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that the veteran testified at his February 
2007 Board hearing at the RO that his disability had 
increased in severity since his June 2004 VA examination.  
While the Board is not required to direct new examinations 
simply because of the passage of time, VA's General Counsel 
has indicated that a new examination is appropriate when the 
record demonstrates or the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination.  VAOPGCPREC 11-95 
(April 7, 1995).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of his left ulnar neuropathy.  
Such tests as the examining physician 
deems necessary should be performed.  The 
examiner should state whether the 
veteran's left ulnar neuropathy, residuals 
of shell fragment wound is equivalent to 
complete paralysis of the ulnar nerve.  In 
this regard, the examiner should state 
whether there is a "griffin claw" 
deformity, due to flexor contraction of 
ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and 
hypothenar eminences; loss of extension of 
ring and little fingers-cannot spread the 
fingers (or reverse), cannot adduct the 
thumb; or flexion of wrist weakened.  

The examiner should state whether the left 
ulnar neuropathy results in impairment 
which is equivalent to incomplete 
paralysis of the ulnar nerve.

The examiner should give a complete 
rationale for all opinions and findings 
given.

2.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include all 
evidence received since the February 2005 
statement of the case, and readjudicate 
the claim.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




